DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al. (US 2019/0176820) in view of Watanabe (US 2013/0069867).
Regarding claims 1 and 11, Pindeus discloses an image processing device in FIG. 2 comprising an arm action identification apparatus, comprising: a processor 202 to couple to a memory 204 and to, 
perform a detection of a human body in an image to obtain multiple key points of the human body in the image (paragraph 18, lines 14-15:  “The processor determines respective keypoints corresponding a human in each respective image of the plurality of sequential images”); and 

Pindeus fails to discloses identifying whether an arm action of the human body is a downward action.
However, in an analogous art, Watanabe discloses identifying whether an arm action of the human body is a downward action (paragraph 157, line 2:  “a series of gestures of moving both arms down”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Pindeus by incorporating this feature taught in Watanabe for the purpose of allowing a user to identify a sign language meaning associated with the downward arm action. 
Regarding claim 2, Pindeus discloses that the detection of the human body in the image is by using a cascade pyramid network to obtain 17 key points of the human body in the image (see FIGS. 5 and 6:  510 shows 16 key points on a human body and 610 shows 15 additional key points on a face). 
Regarding claims 5 and 13, Pindeus discloses identifying whether the arm action is a forward action (holding hand horizontally) by using the shoulder key point, the elbow key point and the wrist key point in the multiple key points (paragraph 38, lines 1-3:  “intent determination module 332 determines that … human 720 is holding his hand horizontally”). 



Allowable Subject Matter
Claims 3, 4, 6-10, 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including calculating a first height difference between the wrist key point and the elbow key point, or calculating a second height difference between the elbow key point and the shoulder key point; determining that the arm action is the upward action when the first height difference or the second height difference is greater than 0, and determining that the arm action is the downward action when the first height difference, or the second height difference, is equal to or less than 0, as in claims 3 and 12; calculating a ratio of a distance between the shoulder key point and the wrist key point to a sum of a distance between the shoulder key point and the elbow key point and a distance between the elbow key point and the wrist key point, or calculating a first included angle between a connecting line between the shoulder key point and the elbow key point and a connecting line between the elbow key point and the wrist key point; and determining that the arm action is the forward action when the ratio is less than a first threshold, or when the first included angle is less than a second threshold, as in claims 6 and 14; identifying whether the arm action is a forward action by using the shoulder key point, the elbow key point and a hip key point at a same side of the human body as the elbow key point in the multiple key points, as in claims 8 and 15. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646